Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1, 3-8, 15-16, 18-19 and 21-22 are pending. Claims 21-22 have been added. Claims 2, 9-14, 17 and 20 have been canceled. Claims 1, 3, 6 and 8 have been amended. Claims 1, 3-8, 15-16, 18-19 and 22 are being examined in this application. In the response to the restriction requirement, Applicants elected Group I, SEQ ID NO: 3 and chronic hepatitis B virus infection. Claim 21 is withdrawn as being drawn to a nonelected species.

Claim Rejections - 35 USC § 112
The rejection of claims 1-5, 8, 15-16 and 19 under 35 USC 112(a) is withdrawn in view of the amendments to the claims. 
The rejection of claims 1-8, 15-16 and 18-19 under 35 USC 112(b) is withdrawn in view of the amendments to the claims.
The rejection of claim 8 under 35 USC 112(d) is withdrawn in view of the amendments to the claims.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

This is a new rejection.
Claim 22 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. It is noted that positive HBeAg indicates inactivity of the virus and low infectivity, whereas negative HBeAg indicates very minimal or no HBV replication. In the instant case, chronic hepatitis inherently comprises one or the other. Thus, the claim does not further limit the subject matter of claim 8. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Objections
Claim 8 is objected to because of the following informalities: Claim 8 recites “wherein the hepatitis B virus-related diseases is selected”. The claim should be rewritten to recite “wherein the hepatitis B virus-related diseases are selected”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


This rejection has been modified.
Claims 1, 3-8, 15-16, 18 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (WO 2015/000371) as evidenced by Liu (US 2017/0112898) and Healthline (downloaded on 1/19/2021 from URL:< https://www.healthline.com/health/mens-health/average-weight-for-men#body-composition>).
With respect to claims 1 and 3-4, Liu teaches a drug formulation comprising SEQ ID NO: 1 (claim 1). As evidenced by Liu (US 2017/0112898), SEQ ID NO: 1 consists of the amino acid GTNLSVPNPLGFFPDHQLDPAFGANSNNPDWDFNPNKDHWPEANQVG, which corresponds to instantly claimed SEQ ID Nos: 3 and 23.
Liu further teaches that the drug formulation is for treating a HBV infectious disease (claim 32).
Liu also teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (para [0059]), thus reading on “continuously administering”. As evidenced by Healthline, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, Liu teaches administering 4.96 mg (0.08*62). 

With respect to claims 6, 15-16 and 18, Liu teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).
With respect to claim 7, as discussed above, Liu teaches administering 9 doses (at day 0, 1, 2, 3, 5, 7, 9, 11 and 13).
With respect to claim 8, Liu teaches that the HBV infectious disease comprises chronic hepatitis, HBV related liver transplantation and blockage of HBV maternal-neonatal transmission (claim 33).
With respect to claim 22, it is noted that positive HBeAg indicates inactivity of the virus and low infectivity, whereas negative HBeAg indicates very minimal or no HBV replication. In the instant case, chronic hepatitis inherently comprises one or the other.

Response to Arguments
Applicant’s arguments filed on 6/8/2021 have been fully considered but they are not persuasive.
Applicant argues that “[L]iu '371 fails to teach continuous daily administration of Applicant's claimed polypeptide or a pharmaceutical composition comprising the 
Applicant also argues that “[N]owhere in Liu '371 does it teach that the sufficient dosage is a daily dosage at which the polypeptide reaches the saturating level in a liver target organ after the polypeptide is administered in the sufficient dose for several days”.
Applicant’s arguments are not persuasive because Liu clearly teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 to adults (para [0059]). As discussed in the rejection above, the average adult’s weight is 136. 7 pounds (i.e. 62 kg). Thus, Liu teaches continuously administering 4.96 mg (0.08*62) per day. It is noted that the claims as written do NOT require a continuous administration for a certain amount of consecutive days. The claims require that the composition is continuously administered per day, but does not state which days. In other words, the claims require that the composition is continuously administered (e.g. for 2 hours) each day for seven days (e.g. at day 1-5, 8, and 10) (see also instant specification at page 25, last 2 paras).

Furthermore, as discussed above, Liu teaches the same amount of the same polypeptide instantly claimed, which will necessarily result in saturating level in a liver target organ as instantly claimed. 
For the reasons stated above the rejection is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This rejection has been modified.
Claims 1, 3-8, 15-16, 18-19 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2015/000371).
The teachings of Liu with respect to claims 1, 3-8, 15-16, 18 and 22 have been discussed above.
Liu does not teach the claimed dosage.
However, Liu teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 29; paras [0020], [0025]).

Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent .

Response to Arguments
Applicant’s arguments filed on 6/8/2021 have been fully considered but they are not persuasive.
Applicant argues that “[S]urprisingly, when hepalatide was administered at a dosage of 4.2 mg in a single subcutaneous injection, the target organ saturation in the liver was not achieved, but after continuously administering by subcutaneous injection for 7 days at such dosage, the liver target-8-F20-UQB1-084QB\850766.00089\68605093.1 Applicant: Shanghai Hep Pharmaceutical Co., Ltd.Application No.: 16/759,200Group Art Unit: 1658organ was saturated after accumulation, which is never reported and unpredictable. 
Applicant also argues that “[A] skilled artisan would not have arrived at Applicant's method of treating or preventing HBV-related liver diseases starting from Liu '371 with reasonable expectation of success. Liu '371 mainly discloses a drug formulation comprising hepalatide, a buffer salt, and optional osmotic regulators and excipients. Liu '371 focuses on providing a hepalatide formulation that includes a buffer salt and optional osmotic regulator and excipient by studying the physical properties of hepalatide (e.g. solubility, isoelectric point) and screening the optimum buffer salt/osmotic regulator/excipient. Only Example 4 in Liu '371 studies the pharmacodynamical dose of hepalatide and it discloses that the effective dose of hepalatide for an adult human (60 kg) is 4.2 mg. See Liu '371 at p.13, lines 27-30 (or Liu '898 at [0098]). However, Liu '371 does not teach or suggest that its effective dose is a 
Applicant’s arguments are not persuasive.
As discussed above, Liu teaches the same polypeptide administered in the same manner. Thus, even though Liu does not specifically teaches that said administration results in saturating level in the liver target organ, it is noted that such result is inherent to the administration carried by Liu (which is the same administration instantly claimed).
Furthermore, the MPEP 2145 states that “[I]f a prima facie case of obviousness is established, the burden shifts to the applicant to come forward with arguments and/or evidence to rebut the prima facie case. See, e.g., In re Dillon, 919 F.2d 688, 692, 16 USPQ2d 1897, 1901 (Fed. Cir. 1990) (en banc). Rebuttal evidence and arguments can be presented in the specification, In re Soni, 54 F.3d 746, 750, 34 USPQ2d 1684, 1687 (Fed. Cir. 1995), by counsel, In re Chu, 66 F.3d 292, 299, 36 USPQ2d 1089, 1094-95 (Fed. Cir. 1995), or by way of an affidavit or declaration under 37 CFR 1.132, e.g., Soni, 54 F.3d at 750, 34 USPQ2d at 1687; In re Piasecki, 745 F.2d 1468, 1474, 223 USPQ 785, 789-90 (Fed. Cir. 1984). However, arguments of counsel cannot take the place of factually supported objective evidence. See, e.g., In re Huang, 100 F.3d In re De Blauwe, 736 F.2d 699, 705, 222 USPQ 191, 196 (Fed. Cir. 1984).
In the instant case, Applicant did not provide any evidence to show that a skilled artisan would have not predicted that the administration of a daily dosage of 777.95-926.13 nmol would have resulted in saturating level in the liver target organ.
For the reasons stated above the rejection is maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
This rejection has been modified.
Claims 1, 3-8, 15-16, 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352. Although the claims at issue are not identical, they are not patentably distinct from each other because they relate to the same method.
With respect to claims 1 and 3-4, ‘352 teaches a drug formulation comprising SEQ ID NO: 1 (claim 1), which corresponds to instantly claimed SEQ ID Nos: 3 and 23.
‘352 further teaches that the drug formulation is for treating a HBV infectious disease (column 2, lines 14-15; column 5, lines 48-50). Please note that it is proper to turn to In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).
‘352 also teaches administering 0.08, 0.4 or 2 mg/kg at day 0, 1, 2, 3, 5, 7, 9, 11 and 13 (column 12, lines 24-32), thus reading on “continuously administering”.
With respect to claim 5, as discussed above ‘352 teaches continuously administering at day 0, 1, 2, 3, 5, 7, 9, 11 and 13, thus reading on “continuous administration for at least 7 days”.
With respect to claims 6, 15-16 and 18, ‘352 teaches that the N-terminus of the polypeptide is modified by myristic acid and the C-terminus is modified by amidation (claim 1).
With respect to claim 7, as discussed above, ‘352 teaches administering 9 does (at day 0, 1, 2, 3, 5, 7, 9, 11 and 13).
With respect to claim 8, ‘352 teaches treating HBV chronic infection (column 12, lines 14-15).
With respect to claim 22, it is noted that positive HBeAg indicates inactivity of the virus and low infectivity, whereas negative HBeAg indicates very minimal or no HBV replication. In the instant case, chronic hepatitis inherently comprises one or the other.

Response to Arguments
Applicant’s arguments filed on 6/8/2021 have been fully considered but they are not persuasive.

For the reasons stated above the rejection is maintained.

This rejection is maintained.
Claims 1, 3-8, 15-16, 18-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10603352.
The teachings of ‘352 with respect to claims 1, 3-8, 15-16, 18 and 22 have been discussed above.
‘352 does not teach the instantly claimed dosage.
However, ‘352 teaches that the formulations contain 0.25, 0.5, 1.0, 2.0, 2.1, 4.0, 4.2, 5 or 8 mg of the polypeptide (claim 10).
The MPEP 2144.05 A states that “[G]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve 
Since Applicant has not disclosed that the specific limitations recited in the instant claim are for any particular purpose or solve any stated problem, absent unexpected results, it would have been obvious for one of ordinary skill to discover the optimum workable dosage and time of administration by normal optimization procedures known in the pharmaceutical art.

Response to Arguments
Applicant’s arguments filed on 6/8/2021 have been fully considered but they are not persuasive.
Applicant arguments have been addressed above (see Response to Arguments to rejection under 35 USC § 103).
For the reasons stated above the rejection is maintained.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SERGIO COFFA whose telephone number is (571)270-3022.  The examiner can normally be reached on M-F: 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LARRY D RIGGS can be reached on 571-270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SERGIO COFFA Ph.D./
Primary Examiner
Art Unit 1658



/SERGIO COFFA/Primary Examiner, Art Unit 1658